1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL BENANTI,                                  )   Case No. 1:17-cv-01556-LJO-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER DIRECTING DEFENDANTS TO FILE A
13            v.                                       )   RESPONSE TO PLAINTIFF’S OBJECTION
                                                           NOTICE OF TAKING DEPOSITION
14                                                     )
     MATEVOUSIAN,
                                                       )   [ECF Nos. 57, 58]
15                    Defendants.                      )
                                                       )
16                                                     )
                                                       )
17                                                     )
18            Plaintiff Michael Benanti is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
20            On May 28, 2019, Plaintiff filed objections to the notice of the taking of his deposition.
21            Because the deposition is set to take place on May 30, 2019, it is HEREBY ORDERED that
22   Defendants shall file a response on or before May 29, 2019, at 12:00 p.m.
23
24   IT IS SO ORDERED.
25
     Dated:        May 28, 2019
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
